Citation Nr: 0524464	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  00-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
gastroesophageal reflux disease (GERD), currently rated as 30 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
tinea versicolor, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
status post operative fracture of the left clavicle, 
currently rated as 10 percent disabling.

4.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1967.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), issued in August 1999 and January 2001.  In 
January 2005, the veteran's claims folder was permanently 
transferred to the Reno, Nevada, RO.  

The veteran's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004) in August 2005.

In August 2002, the veteran withdrew a request for a travel 
Board hearing.  


FINDINGS OF FACT

1.  The veteran's GERD is not manifested by severe stricture 
of the esophagus, permitting liquids only.

2.  The service-connected tinea versicolor is well-controlled 
with medication; there is less than 20 percent of the entire 
body or 20 percent of exposed areas affected, there has been 
no systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a twelve month 
period, nor is there eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.

3.  The residuals of the veteran's left (minor) status post 
operative fracture of the clavicle include subjective 
complaints of pain, arthritis, and slight limitation of 
motion without dislocation, nonunion or loose movement.  

4.  A right shoulder disorder did not have its onset during 
active service or an applicable presumptive period, or 
otherwise result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for GERD of the esophagus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951(b), 
4.1-4.14, 4.113, 4.114, Diagnostic Codes 7203, 7204 (2004).

2.  The criteria for a schedular rating in excess of 10 
percent for the service-connected tinea versicolor have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (effective prior to, and 
since, August 30, 2002).

3.  The criteria for a rating in excess of 10 percent for 
residuals of status post operative fracture of the left minor 
clavicle is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5203 
(2004).

4.  The veteran is not entitled to service connection for a 
right shoulder disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in September 2003.  He was advised as to 
his and VA's responsibilities regarding his claims.  The 
letter, required following the passage of the VCAA, was not 
mailed to the appellant prior to the initial RO adjudication 
of his claims.  Any defect in this regard is harmless error.  
See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did 
not provide any additional evidence in response to the letter 
that was not fully considered by the RO in the subsequent 
adjudications contained in the supplemental statement of the 
case (SSOC) issued in June 2005.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records as well as service 
medical records.  Also, private medical records have been 
obtained.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided multiple 
examinations.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Increased ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).

Gastroesophageal Reflux Disease

The current appeal for an increased rating for GERD stems 
from a claim received in 1999.  A 30 percent rating is in 
effect for GERD effective from January 1998.  This disability 
was formerly rated as psychophysiological GI reaction, and 
was rated as 10 percent disabling from October 1967.  

VA treatment records dated throughout the appeal period 
reflect ongoing complaints of gassiness.  The veteran 
reported sharp epigastric pains in March 2000.  

The veteran was afforded multiple VA examinations for his 
gastrointestinal disorder.  VA examination in April 2000 
revealed complaints of the veteran that he was gassy and that 
he had reflux.  The examiner described an unremarkable 
abdominal examination, with no apparent masses palpable and 
no apparent lymphadenopathy.  The examiner reviewed the 
claims folder.  Diagnostic gastrointestinal testing revealed 
hiatal hernia, a normal stomach and normal duodenum.  
Medications included Tagamet and Simethicone.  

VA examination in June 2001 revealed an unremarkable 
abdominal examination.

The veteran underwent testing at Chao Family Comprehensive 
Cancer Center in December 2002.  Results showed 
choledocholithiasis status post endoscopic retrograde 
cholangiopancreatography with sphincterotomy and balloon 
sweep with an extraction balloon catheter with removal of 2 
stones from the common bile duct.  

The veteran underwent VA examination in March 2003.  The 
veteran reported he was not on any specific medication for 
GERD.  The veteran was noted to be a poor historian.  The 
examination was benign.  The examiner diagnosed GERD, 
resolved.  It was noted that the veteran did not have 
symptoms since the cholecystectomy. 

The veteran underwent VA gastrointestinal examination in 
April 2005.  The veteran described chronic nausea, denied 
weight loss, and noted his appetite was preserved.  He 
reported chronic heartburn and reflux symptoms.  He denied 
dysphagia to solids or liquids.  He had no hematemasis or 
melanotic stool.  He was currently on Prilosec with great 
relief.  He also took antacids as needed.  He had not 
required esophageal dilatation.  Weight gain was noted.  The 
abdomen was soft and non-tender.  No hernias or masses were 
noted.  There was no hepatomegaly  or splenomegaly, nor was 
there ascites or collateral circulation.  Bowel sounds were 
present.  The impression was that the veteran had symptoms of 
chronic GERD with hiatal hernia fairly controlled with 
Prilosec and Mylanta.  There were no complications like 
esophageal stricture.  

The veteran's GERD disability is currently rated as 30 
percent disabling by analogy under 38 C.F.R. § 4.114, 
Diagnostic Codes 7203 and 7204.  Diagnostic Code 7204 directs 
the rating specialist to evaluate spasms of the esophagus 
(cardiospasm), if not amenable to dilation, for the degree of 
obstruction (stricture).  Under Diagnostic Code 7203, a 30 
percent rating is warranted for moderate stricture of the 
esophagus.  For severe stricture of the esophagus, permitting 
liquids only, a rating of 50 percent is warranted.  An 80 
percent rating, the highest rating available under Diagnostic 
Code 7203, is assigned for stricture of the esophagus where 
only liquids can be permitted to pass, and where there is a 
marked impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7203, 7204 (2004).  

In this case, the record shows that there is no severe 
stricture of the esophagus, permitting liquids only.  It was 
specifically noted that there was no problem with liquids and 
solids in the April 2005 examination.  Further, the examiner 
noted no complications such as actual stricture of the 
esophagus.  

The Board also considered rating the veteran's disability 
under the criteria for a hiatal hernia/duodenal ulcer.  
Diagnostic Code 7305 provides for the evaluation of duodenal 
ulcer.  For severe duodenal ulcer disease, where pain is only 
partially relieved by standard ulcer therapy, with periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating, the 
highest rating available under Diagnostic Code 7305, is 
warranted.  A 40 percent rating is warranted for moderately 
severe disability, with symptoms that are less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times per year.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2004).

Diagnostic Code 7346 provides for the evaluation of hiatal 
hernia.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation, the highest rating 
available under Diagnostic Code 7346, requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346 (2004).

The Board finds that the veteran's symptomatology does not 
approximate the criteria for a rating in excess of 30 percent 
under Diagnostic Codes 7346, 7205 or 7204.  He has not been 
observed to have lost weight nor has he exhibited the other 
symptoms warranting a rating in excess of 30 percent under 
either Diagnostic Code 7305 or 7346.  Hematemesis, melena, 
anemia and weight loss, and recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year have specifically not been observed.  The 
Board finds that the veteran's symptomatology is more 
analogous to a rating under 7203.  Competent medical evidence 
of record does not show that the veteran suffers from 
stricture of the esophagus permitting passage of liquids 
only.  The veteran reports he has no problem eating and 
drinking.  Clearly, the veteran is not limited to a liquid 
diet.  The Board finds that an increased evaluation for the 
veteran's service-connected GERD is not warranted.

Tinea Versicolor

The veteran has a history of tinea versicolor as reflected in 
service medical and VA treatment records.  The condition is 
characteristically symptomatic in the summer and asymptomatic 
in the cooler months.  He has been in receipt of a 10 percent 
disability rating for this condition since February 1992.

Treatment records show ongoing complaints and treatments for 
skin rash dating from the date of claim in June 2000.  The 
rash is reportedly at times asymptomatic and at times 
symptomatic.  

The veteran was afforded a VA examination in July 2000.  The 
skin demonstrated macropapular, small, nonerythematous 
eruptions in the upper extremities, lower extremities and 
scattered areas on the back and chest.  His face was spared.  
The rash was nonpruritic.  There was no drainage or exudates.  
There was no disfigurement, keloid formation, or tissue loss.  
There was no ulceration, exfoliation or crusting.  There were 
no systemic or nervous manifestations.  There were no scars 
on the shoulders.  The examiner concluded that there were no 
functional limitations regarding the skin.  

The veteran underwent VA examination in June 2001.  At that 
time, the veteran demonstrated no evidence of typical lesions 
of tinea versicolor.  The examiner found that the condition 
was thus in remission.  

In a statement dated in October 2001, Marvous Saunders, M.D., 
reported that he had treated the veteran for over 20 years 
for intertrigo, contact dermatitis, photosensitive eruptions, 
tinea versicolor, seborrheic dermatitis, lichens simplex 
chronicus and tinea corpus.  His last visit was in October 
2001.

The veteran underwent a general medical VA examination in 
March 2003.  The veteran's history of recurrent fungal 
infections was noted.  It was noted that the condition 
usually occurred in summer and involved the extremities and 
upper back.  He reportedly used topical applications whenever 
he had flare-ups, which was at least twice a year.  
Examination of the skin revealed no evidence of skin rash, 
including tinea versacolor.  It was noted that the condition 
was asymptomatic at that time.  

The veteran was afforded a VA dermatology examination in 
April 2005.  The examiner reviewed the claims folder.  The 
veteran observed that his condition exhibited remissions and 
exacerbations.  The veteran reported he was currently using 
Myconazole Nitrate.  He had used in one time in the last 12 
months.  He also puts Fluocinonide topical solution on his 
arms, and has used it five or six times in the last 12 
months.  Triamcinolone ointment was used  five or six times 
in the past 12 months.  Aquaphor ointment was used 10 times 
in the last 12 months.  He reported he periodically got a 
shot from Dr. Saunders.  The veteran reported the condition 
was extremely itchy.  

Examination revealed no scarring.  The veteran had a patchy, 
papular, hyperpigmented lichenoid eruption involving 
approximately 1/3 of the left forearm and 1/4 of that arm.  
This was a total of about 3 to 5% of the total body area.  
There was a patch on the right forearm involving 1/3 of that 
forearm and 1/5 of the right upper arm.  This was a total of 
about 2 to 5% of the total body area.  On the anterior neck 
there was a plaque approximately 3 cm in diameter, 
approximately 1% of the total body surface.  The upper groin, 
lower abdomen had an erythemic area 5 to 7 mm in diameter 
with extreme pruritis.  The diagnosis was seborrheic 
dermatitis of the scalp and lichen simples chronicus of the 
arms.  In addition, there was dermatitis of the groin area, 
possible tinea cruris.  

The veteran's tinea versicolor has been rated by the RO by 
analogy to eczema under the criteria set forth in Diagnostic 
Code 7813 for dermatophytosis.  This condition is, generally, 
rated as disfigurement of the head, scars, or dermatitis 
depending upon the predominant disability.  As the evidence 
is essentially uncontroverted as to the fact that the 
predominant disability is dermatitis in this matter, the 
condition has been rated under Diagnostic Code 7806.  

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7833.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  The RO has considered both versions 
of the criteria with respect to this claim; thus there is no 
prejudice to the veteran in the Board's consideration of both 
the old and new criteria.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998).

Under the rating criteria applicable prior to August 30, 
2002, a noncompensable disability rating is warranted when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Under the revised rating criteria for Diagnostic Code 7806, a 
10 percent rating is assigned where at least 5 percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002).

By rating decision dated in January 2001, a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7813, was 
continued.  The condition was rated as eczema.  

The veteran's service-connected condition does not warrant a 
30 percent rating under the former or revised rating 
schedule.  As to the former criteria, no records show 
exfoliation, exudation or constant itching, extensive 
lesions, or marked disfigurement.  Though the veteran has 
reported itching, he readily admits the condition is 
symptomatic only during the summer, and that it is 
asymptomatic in the cold months.  He has reported good 
control with his medication.  The record is replete with 
reference to clinical observations of asymptomatic skin, and 
is consistent with the veteran's history of the recurrent but 
not constant nature of his condition.  Regardless, even when 
symptomatic, the skin has not shown extensive lesions, 
constant itching, exudation or marked disfigurement.  Neither 
the examination reports, nor the treatment records, suggest a 
condition of that severity.  Moreover, there has been no 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptionally repugnant 
appearance.  These have specifically been observed as not 
present during the examination reports, including those dated 
from 2000 to 2005.  

With regard to the revised criteria, the veteran's tinea 
versicolor does not warrant an increased rating under these 
criteria at any relevant time.  There is no evidence that 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  No such drugs have 
been required with that frequency as noted in the April 2005 
examination.  Moreover, the assessed percentage of body 
affected falls below 20 percent, as reflected in the April 
2005 examination report.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for tinea versicolor at any time 
during the appeal period.  The benefit-of-the doubt doctrine 
is inapplicable and this claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Status post operative fracture of the left clavicle

The veteran filed this claim for increase in June 2000.  VA 
treatment records dating from that time from Long Beach VAMC 
and the VA Las Vegas Outpatient Treatment Center show minimal 
complaints related to left shoulder pain.  

A report of VA examination dated in July 2000 shows no 
evidence of heat, swelling, effusion, redness, weakness or 
abnormal movement of the left shoulder.  Range of motion of 
the left shoulder included:  flexion, 180 out of 180 degrees, 
abduction, 180 out of 180 degrees, external and internal 
rotation, 90 out of 90 degrees, all readings without pain.  
The left shoulder was not limited by pain, weakness or lack 
of endurance.  The examination of the left shoulder was 
considered normal.  

In May 2002, the veteran underwent examination by Gerald F. 
Gagnon, M.D., orthopedic surgeon.  Range of motion of the 
left shoulder was as follows: flexion, 180 out of 180 
degrees, abduction, 120 out of 180 degrees, external and 
internal rotation, 60 out of 90 degrees, and adduction, 10 
out of 40 degrees, all readings without pain.  

The veteran was afforded a VA orthopedic examination in March 
2003.  Range of motion of the left shoulder was as follows: 
flexion, 100 out of 180 degrees, abduction, 100 out of 180 
degrees, external rotation 60 degrees, and internal rotation, 
70 out of 90 degrees.  Range of motion was limited by pain.  
There was no ankylosis.  There was slight tenderness but no 
swelling.  

In October 2003, the veteran underwent additional examination 
by Dr. Gagnon.  Range of motion of the left shoulder was as 
follows: flexion, 140 out of 180 degrees, abduction, 85 out 
of 180 degrees, external and internal rotation, 50 out of 90 
degrees, and adduction, 5 out of 40 degrees, all readings 
with 3 or 5 on a pain scale with 10 being the most painful.  

The veteran was afforded a VA orthopedic examination in April 
2005.  X-rays of the left shoulder showed degenerative 
changes involving the acromioclavicular joint, with 
subchondral sclerosis and osteophytes.  The veteran reported 
the pain was a 3-5 out of 10 and there was weakness and 
stiffness.  Range of motion of the left shoulder was as 
follows: flexion, 140 out of 180 degrees, abduction, 140 out 
of 180 degrees, internal rotation, 60 out of 90 degrees.

The RO has evaluated the veteran's right shoulder disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2004).

The veteran is right handed, as noted in a VA orthopedic 
examination report dated in April 2005.  Under the provisions 
of Diagnostic Code 5203, a maximum 20 percent evaluation is 
provided where there is dislocation of the clavicle or 
scapula or where there is nonunion of the clavicle or scapula 
with loose movement.  A 10 percent rating is provided where 
there is malunion or nonunion without loose movement.  

The record affirmatively shows that the veteran does not have 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  Thus no higher 
rating is available under Diagnostic Code 5203, and the Board 
must consider other Diagnostic Codes that potentially relate 
to impairment of the left shoulder.  The veteran is entitled 
to be rated under the Diagnostic Code which allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm and 30 
percent for the major arm.  Intermediate ankylosis, between 
favorable and unfavorable, warrants a 30 percent evaluation 
for the minor arm and a 40 percent rating for the major arm.  
Unfavorable ankylosis with abduction limited to 25 degrees 
from the side is assigned a 40 percent evaluation for the 
minor arm and a 50 percent evaluation for the major arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5200 (2004).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, there has been no objective finding that the 
veteran's service-connected left shoulder disability is 
manifested by ankylosis, either favorable or unfavorable.  
Based on the evidence of record, the Board finds that 
application of Diagnostic Code 5200 is not appropriate.

Diagnostic Code 5202 provides a 20 percent evaluation for 
impairment of the humerus where there are infrequent 
episodes, and guarding of movement only at the shoulder level 
of either arm, or where there is recurrent dislocation of the 
minor humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 30 percent 
rating is warranted for recurrent dislocation of the major 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements.  In this case, the record 
does not show that the veteran's left shoulder disability is 
manifested by recurrent dislocation of the humerus.  In fact, 
the examiner in April 2005 specifically found no recurrent 
dislocation.  Thus, this provision is not appropriate.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a (2004).

Degenerative arthritis is evaluated under Diagnostic Code 
5003.  That provision provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the major or 
minor arm to shoulder level, or when there is limitation of 
motion of the minor arm to midway between side and shoulder 
level.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between side 
and shoulder level, or where there is limitation of motion of 
the minor arm to 25 degrees from the side.  A maximum 40 
percent rating is assigned where there is limitation of 
motion of the major arm to 25 degrees from the side.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2004).

In this case, the evidence of record shows that the veteran 
is right-handed.  Thus, his left shoulder is part of his 
minor extremity.  In addition, recent diagnostic studies have 
been interpreted as showing degenerative joint disease of the 
left shoulder.

In addition, although the veteran has complained of pain and 
limited motion in the left shoulder, the evidence shows that 
he does not have limitation of motion in the minor left 
shoulder that would warrant a rating in excess of 10 percent 
under Diagnostic Code 5201.  For example, examinations show 
flexion far in excess of that warranted for an evaluation in 
excess of 10 percent.  Also, almost all of the examinations 
show abduction in excess of 90 degrees, and the examination 
which shows a limitation to 85 degrees (in 2003, Dr. Gagnon) 
was both preceded and followed by examination showing 
abduction in excess of 90 degrees.  The Board finds that the 
weight of the probative medical evidence shows that the 
veteran does not have limited range of motion that warrants 
an evaluation in excess of 10 percent.  Even considering 
Deluca factors, the Board finds that these range of motion 
values do not support the assignment of a rating in excess of 
10 percent rating under Diagnostic Code 5201.  The veteran's 
pain has been noted to limit his range of motion to the 
extent noted, but not to have any additional effects that are 
not contemplated by the current rating.  

In summary, the Board finds that the 10 percent rating 
currently assigned for the veteran's left shoulder disability 
most accurately contemplates the symptomatology and resulting 
impairment demonstrated in the medical evidence of record.  
This is a case where the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

To the extent the veteran has asserted that the symptoms and 
manifestations of his service-connected GERD, tinea 
versicolor and left shoulder require frequent 
hospitalization, the record does not reflect this fact.  Nor 
is there probative evidence showing marked interference with 
employment as the result of his service-connected disorders.  
In sum, the evidence he has presented does not reflect a 
disability picture that is so exceptional or unusual that it 
is not adequately represented by VA's Schedule.  Accordingly, 
the Board does not find that additional action is warranted 
under 38 C.F.R. § 3.321(b)(1).  



III.  Service Connection for Right Shoulder Disorder

The Board notes that this claim is a claim for service 
connection and not one where new and material evidence is 
required, although the RO indicated that the veteran should 
present new and material evidence in an October 1998 letter 
to the veteran.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic disease, 
including arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds no evidence of in-service injury, disease or 
other abnormality of the right shoulder.  The service medical 
records are silent for such a condition.  The veteran has 
pointed to an error in his service medical records which may 
have indicated right clavicle injury but upon further 
inspection of the surrounding records clearly refers to the 
in-service left clavicle fracture.  No right shoulder 
disability was shown in service or within the one year period 
following service, nor has there been continuity of 
symptomatology since service to link the current degenerative 
arthritis of the right shoulder to service.  There is no 
medical evidence showing that the veteran had a chronic 
condition related to the right shoulder in service or during 
an applicable presumption period and still has such a right 
shoulder condition.  See Savage v. Gober, 10 Vet. App. at 
498.  Furthermore, no opinion evidence or other probative 
evidence links the current right shoulder disorder to 
service.  The multiple VA examinations conducted in July 
2000, June 2001, and April 2005, along with examination 
reports from Gerald F. Gagnon, M.D., orthopedic surgeon, 
dated in May 2002 and October 2003, show only current 
disability, and there is no competent evidence of a 
relationship between that disability and service.  Treatment 
records suggest that such a condition has been present since 
approximately 1997, or perhaps slightly earlier.  In any 
event, there is an almost 30 year gap between service and the 
first evidence of a right shoulder disorder.  Essentially, 
the critical element in this claim is the lack of a 
relationship between the current right shoulder disability 
and service.

Thus, the record does not reflect a chronic disability of the 
right shoulder until many years after service.  There is no 
competent evidence linking the veteran's current right 
shoulder disorder, diagnosed as degenerative arthritis, to 
any in-service disease or injury.  While a review of the 
record shows that a finding of right shoulder disorder exists 
following service, with the earliest documented manifestation 
of such a disorder being approximately 30 years following 
service, there is no competent medical evidence which 
demonstrates that a right shoulder disorder is related to 
service.

The Board appreciates the sincerity of the veteran's belief 
that his right shoulder disorder, degenerative arthritis, is 
related to service.  However, it is well established that, as 
a layperson, he is not considered capable of opining, no 
matter how sincerely, that his claimed condition is 
etiologically related to service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a right shoulder disorder.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.




ORDER

Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), evaluated as 30 percent disabling, is 
denied.  

Entitlement to an increased rating for tinea versicolor, 
evaluated as 10 percent disabling, is denied.  

Entitlement to an increased rating for status post operative 
fracture of the left clavicle, evaluated as 10 percent 
disabling, is denied.  

Service connection for a right shoulder disorder is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


